Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response filed on 10/28/2021 has been entered and made of record.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 1, 5-14 and 19-22 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose the limitation in bold, a multi-level boost apparatus, wherein a main circuit of the multi- level boost apparatus comprises an input capacitor, an input inductor, a first branch, a second branch, a third branch, a fourth branch, and N-1 clamp branches; 
wherein N is a positive integer greater than 1; and 
wherein: 
a terminal of the input inductor is connected to a terminal of the input capacitor, and another terminal of the input inductor is connected to a terminal of the first branch and a terminal of the second branch; 
the first branch comprises N first switches sequentially connected in series, a first one of the N first switches is connected to the input inductor; 
the second branch comprises N second switches sequentially connected in series, a first one of the N second switches is connected to the input inductor, and a common 
the third branch comprises N voltage dividing modules sequentially connected in series, the N voltage dividing modules are configured to divide a voltage across the third branch, and a first one of the N voltage dividing modules comprises a first capacitor; 
for each positive integer i that is greater than 1 and smaller than or equal to N: 
a common node between an (i-1)-th one of the N voltage dividing modules and an i-th one of the N voltage dividing modules is connected to a common node between an (i-1)-th one of the N first switches and an i-th one of the N first switches; and 
a common node between an (i-1)-th one of the N second switches and an i-th one of the second switches is connected to a terminal of an (i-1) one of the N- 1 clamp branches, and the (i-1) one of the N-1 clamp branches is configured to reduce a voltage on the i-th one of the second branch; 
another terminal of the second branch is connected to a terminal of the fourth branch, the terminal of the fourth branch and another terminal of the fourth branch are output terminals of the main circuit, and the fourth branch comprises at least one output capacitor; and 
another terminal of the first branch, another terminal of the third branch, the another terminal of the fourth branch, and another terminal of each of the N-1 clamp branches are connected to another terminal of the input capacitors, 
wherein N≥2;
wherein the i-th one of the N voltage dividing modules comprises a controllable switch and a second capacitor that are connected in series, for each positive integer i that is greater than 1 and smaller than or equal to N, and the second capacitor is charged in a default state of the controllable switch; and 
wherein in case of N being greater than 2: 
the multi-level boost apparatus further comprises N-1 connection capacitors; and 
for each positive integer i that is smaller than N-1: 
a terminal of a i-th one of the N-1 connection capacitors is connected to a common node between a (i+1)-th one of the N second switches and a (i+2)-th one of the N second switches; and 
another terminal of the i-th one of the N-1 connection capacitors is connected to a common node between a (i+1)-th one of the N voltage dividing modules and a (i+2)-th one of the N voltage dividing modules.  

Claims 5-14 depend on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 
 
Regarding claim 19, the prior art fails to disclose the limitation in bold, a multi-level boost apparatus, wherein a main circuit of the multi-level boost apparatus comprises an input capacitor, an input inductor, a first branch, a second branch, a third branch, a fourth branch, and N-1 clamp branches; 
wherein N is a positive integer greater than 1; and 
wherein: 

the first branch comprises N first switches sequentially connected in series, a first one of the N first switches is connected to the input inductor; 
the second branch comprises N second switches sequentially connected in series, a first one of the N second switches is connected to the input inductor, and a common node between the first one of the N second switches and a second one of the N second switches is connected to a terminal of the third branch; 
the third branch comprises N voltage dividing modules sequentially connected in series, the N voltaqe dividinq modules are confiqured to divide a voltaqe across the third branch, and a first one of the N voltaqe dividinq modules comprises a first capacitor; 
for each positive integer i that is greater than 1 and smaller than or equal to N: 
a common node between an (i-1)-th one of the N voltage dividing modules and an i-th one of the N voltaqe dividinq modules is connected to a common node between an (i-1)-th one of the N first switches and an i-th one of the N first switches; and 
a common node between an (i-1)-th one of the N second switches and an i-th one of the second switches is connected to a terminal of an (i-1) one of the N- 1 clamp branches, and the (i-1) one of the N-1 clamp branches is configured to reduce a voltage on the i-th one of the second branch; 
another terminal of the second branch is connected to a terminal of the fourth branch, the terminal of the fourth branch and another terminal of the fourth branch are 
another terminal of the first branch, another terminal of the third branch, the another terminal of the fourth branch, and another terminal of each of the N-1 clamp branches are connected to another terminal of the input capacitor,
  wherein N=2, and wherein: 
a second one of the two voltage dividing modules comprises a first controllable switch and a first resistor that are connected in series, and 
a common node between the first one of the two dividing modules and the second one of the two dividing modules are connected via a second controllable switch to a common node between the first one of the two first switches and a second one of the two first switches.  
Claims 20-22 depend on claim 19 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (11/14/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837